DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/04/2020. As directed by the amendment: Claims 23-26 and 29-32 have been amended, claims 1-22 and 27 have been cancelled, and no new claims have been added. Thus, claims 23-26 and 28-40 are presently pending in the application, claims 33-40 being withdrawn from consideration.
Applicant’s amendments to the claims have overcome the previous 112 rejection set forth in the Non-Final Office Action mailed 09/04/2020.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the application is allowable (discussed more below).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 34-40 directed to inventions non-elected without traverse.  Accordingly, claims 34-40 been cancelled.



Allowable Subject Matter
Claims 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the application are allowed because the prior art of record fails to disclose either singly or in combination the claimed cartridge and the dome-shaped outwardly convex head that comprises a surface with an asymmetrical curvature with lateral walls.
The closest prior art of record are Keller (US 2009/0024104) and Nilson (US 4312344).
Regarding Claims 23, Keller fails to disclose a dome-shaped and outwardly convex head, wherein the head comprises a surface with an asymmetrical curvature and the bag narrows from the first and second lateral walls to a top of the head.
Nilson discloses dome-shaped and outwardly convex head, wherein the head comprises a surface with an asymmetrical curvature. Nilson fails to teach lateral walls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783